 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 1 of 22 - Page ID # 408




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


EQUAL EMPLOYMENT                           )
OPPORTUNITY COMMISSION,                    )
                                           )
           Plaintiff,                      )
                                           )
and                                        )
                                           )
JENNIFER VILLAFUERTE, AS                   )        Case No. 8:18-CV-00522-BCB-SMB
PARENT AND NEXT FRIEND OF                  )
L.V., AND L.V.,                            )
                                           )
             Intervenors/Plaintiffs,       )
                                           )
v.                                         )
                                           )
EL VALLARTA, LLC, EL VALLARTA              )
III, LLC, AND EL VALLARTA IV,              )
LLC,                                       )
                                           )
             Defendants.                   )

                               CONSENT DECREE

      1.     On November 1, 2018, Plaintiff Equal Employment Opportunity

Commission (“EEOC”) instituted this lawsuit against Defendants El Vallarta, LLC,

El Vallarta III, LLC, and El Vallarta IV, LLC (“Defendants” or “El Vallarta”)

alleging that El Vallarta deprived employee L.V., represented by her mother

Jennifer Villafuerte (hereinafter “Intervenors”), of equal employment opportunities

because of her sex by subjecting her to unlawful sexual harassment and

constructively discharging her from employment in violation of Title VII of the Civil

Rights Act of 1964 as amended, 42 U.S.C.§§2000e, et seq. The Intervenors have




                                                                          Page 1 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 2 of 22 - Page ID # 409




intervened in this lawsuit and alleged, among other things, that Defendants

subjected L.V. to unlawful harassment based on sex in violation of Title VII and the

Nebraska Fair Employment Practice Act.

      2.     The EEOC, Intervenors, and Defendants having negotiated in good

faith with a desire to resolve the instant controversy without further expense, delay

and burden of litigation, advise the Court that they wish to resolve this suit, and

jointly propose this Consent Decree (“Decree”) to resolve all claims in this case.

      3.     As to the issues resolved, this Decree is final and binding upon the

Parties and their successors and assigns.

      4.     Accordingly, it is the finding of this Court, made on the pleadings and

on the record as a whole, and upon agreement of the parties, that: (i) this Court has

jurisdiction over the parties and the subject matter of this action, (ii) the

requirements of Title VII and the Nebraska Fair Employment Practice Act will be

carried out by the implementation of this Decree, (iii) this Decree is intended to and

does resolve all matters in controversy in this lawsuit, and (iv) the terms of this

Decree constitute a fair, reasonable, and equitable settlement and are not contrary

to law.


  THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED AS
FOLLOWS:

                               I.     JURISDICTION




                                                                                Page 2 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 3 of 22 - Page ID # 410




      5.     The Parties stipulate to the jurisdiction of the Court over the Parties

and subject matter of this action and have waived the entry of findings and

conclusions of law.

                           II.     EQUITABLE RELIEF

      6.     Defendants shall maintain a workplace in which: (i) all employees are

free from discrimination or harassment based on sex in all aspects of their

employment; (ii) its actions, policies, and practices do not have the effect of

harassing or intimidating any employee on the basis of sex or allowing such

harassment or intimidation to occur; and (iii) the work environment is free of

gender-based hostility, including but not limited to, offensive comments and/or

conduct of a sexual nature.

      7.     Defendants, their officers, agents, managers and supervisors,

successors, and assigns, are permanently enjoined from: (i) discriminating against

or harassing employees based on sex in any aspect of employment (hiring, training,

promotion, firing, compensation, or other terms, conditions, or privileges of

employment); (ii) engaging in or being a party to any action, policy or practice that

is intended to or is known to have the effect of harassing, intimidating or

discriminating against any employee on the basis of sex; and (iii) creating,

facilitating, or permitting the existence of a work environment that is hostile to any

employee based on the employee’s sex, including offensive comments and/or conduct

of a sexual nature.




                                                                              Page 3 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 4 of 22 - Page ID # 411




      8.     Defendants, their officers, agents, successors, and other persons in

active concert or participation with them, or any of them, are permanently enjoined

from engaging in reprisal or retaliation of any kind against any person because of

such person’s opposition to any practice made unlawful under Title VII of the Civil

Rights Act of 1964 and the Nebraska Fair Employment Practice Act. Defendants

shall not retaliate against a person because such person: brings an internal

complaint of discrimination with the Defendants; files or causes to be filed a charge

of discrimination with the Commission or any other agency charged with the

investigation of employment discrimination complaints, or whose statements serve

as the basis of such a charge; or testifies or participates in an investigation or

prosecution of an alleged violation of these statutes. Defendants shall not retaliate

in any manner against L.V. or any other individuals identified as witnesses in this

action or who assisted in the investigation giving rise to this action. Nor shall

Defendants retaliate against any such persons identified as a witness or possible

witness to discrimination in future investigations or proceedings.

      9.     Defendants shall submit all reports required by this Decree to the

EEOC by email at: EEOC-SLDO-decree-monitoring@eeoc.gov.

   A. Notice Requirement and Posters

      10.    Defendants shall immediately post all notices required to be displayed

in the workplace by EEOC regulations, 29 C.F.R. § 1601.30, in conspicuous places

at each of their premises and in an accessible format.




                                                                             Page 4 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 5 of 22 - Page ID # 412




      11.    Within ten (10) days after entry of this Decree, Defendants’ owner,

Betsy Mata, shall sign and post in a location at each restaurant where it will be

seen by all employees and applicants the two Notices to Employees (“Notices”)

attached hereto as Exhibit A. Within twenty (20) days of the entry of this Decree,

Defendants shall provide to the EEOC a signed copy of the Notices and pictures

showing the posted Notices and location at each El Vallarta restaurant. During the

term of this Decree the Notices shall remain posted at all restaurant locations. The

EEOC may enter Defendants’ facilities to confirm the posting requirements are

being met. Should a posted Notice become defaced, marred or unreadable,

Defendants shall post a new, legible clean copy of the Notice, within three (3) days

of learning of the defacement/illegibility of the Notice.

      B. EEO Policies, Practices and Procedures

      12.    Within thirty (30) days of the entry of the Decree, Defendants shall

adopt written anti-discrimination policies and procedures and provide a copy to the

EEOC within that time. Such policies and procedures shall, at a minimum:

                 a. Expressly prohibit discrimination and harassment based on sex;

                 b. Contain a clear statement from the owner that harassment and

             harassing conduct will not be tolerated;

                 c. Contain a clear statement from the owner that encourages

             employees to report conduct they believe may be in violation of the

             policy;




                                                                           Page 5 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 6 of 22 - Page ID # 413




             d. Provide a clear explanation of prohibited conduct, including

          specific examples, but not limited to the following:

                •   A supervisor who threatens a bad performance review if an

                    employee refuses to go on a date or perform a sexual act

                    (including kissing, pressure to send a nude photo, etc.);

                •   Touching a coworker without permission and/or refusing to

                    stop when asked;

                •   “Sexting” and/or sending sexually suggestive pictures;

                •   Inappropriate, crude or sexually suggestive comments,

                    discussing sexual activities, and/or using indecent gestures in

                    the workplace – it does not matter if the comments or

                    gestures come from or are directed at a coworker, supervisor,

                    vendor or customer;

                •   Customers who touch employees without permission and

                    refuse to stop when asked;

             e. Set forth clear, easy to understand instructions to employees

          about the proper procedure to report harassment or suspected

          harassment, or other violations of the policy, to Defendants’ owner,

          Betsy Mata, at an email address and phone number accessible only to

          Betsy Mata;




                                                                        Page 6 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 7 of 22 - Page ID # 414




                f. State that Defendants will impose discipline, up to and

             including termination, upon any employee who fails to adhere to the

             anti-discrimination/retaliation policies;

                g. State that employees who report harassment or other violations

             of the policy or provide information related to harassment or other

             policy violations, and witnesses and others who participate in any

             investigation will be protected from retaliation;

                h. Include clear protocols for investigating reports of harassment or

             other policy violations including, but not limited to, identifying the

             owner (Betsy Mata) as the person designated to investigate complaints

             and a timeline for reporting the results of the investigation to the

             employee;


             and

                i. Be written in clear, simple language, and provided to all

             employees in English and Spanish.

      13.    Within forty-five (45) days of the effective date of the Decree,

Defendants shall distribute a copy of the anti-discrimination policies and

procedures to all current employees. Defendants shall require each employee to sign

and date an acknowledgement contained at the end of the policy that the policy has

been received. Defendants shall maintain this acknowledgement in each employee’s

file. Each employee hired more than forty-five (45) days after the effective date of




                                                                             Page 7 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 8 of 22 - Page ID # 415




this Decree shall receive a copy of the policy and will sign and date an

acknowledgment of the policy prior to working their first shift.

      14.    For the duration of the Decree, Defendants shall post and keep posted,

in an area at each facility where it will be seen by employees, a copy of the anti-

discrimination and anti-retaliation policy and a copy of the pamphlet attached to

the Decree as Exhibit B.

   D. Sexual Harassment Complaint Monitoring

      15.    Within one hundred eighty (180) days of the entry of this Decree, and

every (6) months thereafter during the term of the Decree, Defendants shall send

the EEOC a list of all reports of alleged sexual harassment/retaliation, or other

potential violations of the policy, in the previous six (6) months, a summary of any

such reports, a copy of the investigation report and all related notes or documents,

and actions taken by Defendants as a result of the investigation. Upon request of

the EEOC, Defendants will provide additional information relevant to such reports

as the EEOC finds necessary.

   E. Training

      16.    Within sixty (60) days of the entry of this Decree and quarterly

thereafter, Defendants shall provide all employees (including supervisors, managers

and owners) training on sexual harassment to include, at a minimum:

             a. Receiving and reviewing a copy of the policy described in paragraph

                12;




                                                                            Page 8 of 22
 8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 9 of 22 - Page ID # 416




             b. receiving and reviewing the pamphlet attached hereto as Exhibit B;

             c. watching the following online video: https://youtu.be/fWqcSdHjYgk

                (TIME’S UP PSA on Workplace Sexual Harassment); and

             d. watching a video recorded by Betsy Mata, available in English and

                Spanish, about Defendants’ sexual harassment and anti-retaliation

                policy. Such video shall be at least sixty (60) seconds long and

                include, at a minimum:

                    •   A summary of Defendants’ anti-harassment and anti-

                        retaliation policy, reporting and investigation procedures;

                    •   Expectations of employees to comply with the policy;

                    •   Encouragement to anyone who witnesses a potential

                        violation to contact her; and

                    •   Contact information to make a report directly to Betsy Mata.

      Defendants shall compensate all employees for the time spent attending the

training. All attendees will sign a dated sign-in sheet next to their printed name

verifying they attended the training. Prior to working their first shift, all new

employees hired more than sixty (60) days after the effective date of the Decree

shall receive and review the two videos and pamphlet described in this paragraph

and attend the quarterly training thereafter.

      17.    Within ninety (90) days of the entry of this Decree and semiannually

thereafter, in addition to the training in paragraph 16, Defendants shall provide a




                                                                            Page 9 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 10 of 22 - Page ID # 417




minimum one (1) hour in-person additional training for its managers, supervisors,

and owners, on their obligations to identify, prevent and remedy sexual harassment

and retaliation. This training shall be provided by an outside trainer hired and paid

for by Defendant (see paragraph 18). Any individual promoted to supervisor or

management shall attend the first available semiannual training. The following

shall attend the additional training, regardless of their job position with

Defendants: Betsy Mata, Roberto Mata, Jr., Jose Serrano, Roberto Gonzalez, Taylor

Barron, and Hector Barron. The named individuals will receive the

management/supervisor training per the terms of this Decree for as long as they

remain affiliated with Defendants during the term of the Decree.

      18.    Defendants shall provide the name of the trainer, trainer’s resume and

an outline and description of the training (or PowerPoint slides of the training) as

well as a copy of the materials used in the trainings described in paragraph 17

above to the EEOC no later than ten (10) days prior to the training.

      19.    Within one hundred eighty (180) days of entry of the Decree, and

semiannually thereafter for the term of the Decree, Defendants shall provide the

EEOC (a) a written report that includes the date of training described in paragraph

17, including the name, job title, work location and phone number of each individual

who received the training and (b) the sign-in sheets for the trainings provided

within the previous one hundred eighty (180) days for the trainings described in

paragraph 16.




                                                                              Page 10 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 11 of 22 - Page ID # 418




      F. Other equitable relief

      20.    Defendants shall immediately place Hector Barron on a last and final

warning and shall terminate his employment if he violates any policy specified in

this Decree or fails to attend any training specified in this Decree. Defendants shall

not permit Hector Barron to have any control or authority over the terms and

conditions of employment for any employee of Defendants.

                             III. INDIVIDUAL RELIEF

      21.    Judgment is entered in favor of the Commission and Intervenor, and

against Defendants in the amount of eighty-five thousand dollars ($85,000.00)

(“Settlement Sum”). This amount represents back pay, compensatory damages, past

and future medical expenses, and attorney’s fees and costs for Intervenors, as set

out below.

      22.    Within fifteen (15) calendar days of the entry of this Decree or the date

El Vallarta is provided IRS Forms W-4 and W-9, whichever is later, El Vallarta

shall send payment of the first sixty thousand dollars ($60,000.00) of the Settlement

Sum to Intervenors through their counsel, Fiedler Law Firm, PLC, via courier or

certified mail as follows:

                 a. One thousand dollars ($1,000.00) will be issued to L.V. by her

             proper name as reflected on the W-4 provided by Intervenors. This will

             be considered backpay. El Vallarta will pay its share of the payroll

             taxes on this amount, including all FICA and FUTA taxes. El Vallarta




                                                                          Page 11 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 12 of 22 - Page ID # 419




            will withhold applicable payroll taxes owed by L.V. in accordance with

            the provided IRS Form W-4. No later than January 31, 2022,

            Defendant’s will issue an IRS Form W-2 to L.V., by her proper name as

            reflected on the W-4 previously provided.

               b. Six thousand two hundred dollars ($6,200.00) will be considered

            past medical expenses and made payable to Jennifer Villafuerte. No

            tax reporting is necessary for this payment

               c. Twenty-one thousand eight hundred forty-two dollars and

            ninety-eight cents ($21,842.98) made payable to L.V. by her proper

            name as reflected on the W-4 provided by Intervenors. This will be

            considered compensatory damages. No deductions from this amount

            will be made. No later than January 31, 2022, Defendants will issue an

            IRS Form 1099 box 3 to L.V., by her proper name as reflected on the

            W-9 provided.

               d. Thirty thousand nine hundred fifty-seven dollars and two cents

            ($30,957.02) will be made payable to Fiedler Law Firm, P.L.C. for

            attorney’s fees and costs. No deductions from this amount will be

            made. No later than January 31, 2022, Defendants will issue on an

            IRS Form 1099-box 3 issued to L.V. and a 1099 issued to L.V.’s counsel

      23.   Within ninety (90) calendar days of the entry of this Decree or the date

El Vallarta is provided IRS Forms W-4 and W-9, whichever is later, El Vallarta




                                                                        Page 12 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 13 of 22 - Page ID # 420




shall send payment of an additional fifteen thousand dollars ($15,000.00) of the

Settlement Sum to Intervenors through their counsel, Fiedler Law Firm, PLC, via

courier or certified mail as follows:

                 a. Nine thousand dollars ($9,000.00) made payable to L.V., by her

              proper name as reflected on her tax documents. This will be considered

              future medical expense. No tax reporting is necessary for this

              payment.

                 b. Six thousand dollars ($6,000.00) made payable to Fiedler Law

              Firm, P.L.C., for attorney’s fees and costs. No deductions from this

              amount will be made. No later than January 31, 2022, Defendants will

              issue on an IRS Form 1099 to L.V.’s counsel.

       24.    Within one hundred eighty (180) calendar days of the entry of this

Decree or the date El Vallarta is provided IRS Forms W-4 and W-9, whichever is

later, El Vallarta shall send payment of the final ten thousand dollars ($10,000) of

the Settlement Sum to Intervenors through their counsel, Fiedler Law Firm, PLC,

via courier or certified mail as follows::

                 a. Six thousand dollars ($6,000.00) made payable to L.V., by her

              proper name as reflected on her tax documents provided. This will be

              considered future medical expenses. No tax reporting is necessary for

              this payment.




                                                                          Page 13 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 14 of 22 - Page ID # 421




                 b. Four thousand dollars ($4,000.00) made payable to Fiedler Law

             Firm, P.L.C., for attorney’s fees and costs. No deductions from this

             amount will be made. No later than January 31, 2022, Defendants will

             issue to L.V.’s counsel an IRS Form 1099.

      25.    Within five (5) business days of issuing any of the foregoing payments,

Defendants shall submit a copy of each check, itemized statement, and any

accompanying correspondence to the EEOC at the email address listed in

paragraph 9 above.

      26.    Intervenors’ receipt of the monies detailed above shall not be

conditioned upon an agreement to: (a) maintain as confidential the terms of this

Decree or the facts of this case; (b) waive Intervenors’ statutory right to file a charge

for future conduct with any federal or state anti-discriminatory agency; (c) refrain

from reapplying for employment with Defendants; (d) a non-disparagement

agreement; (e) execution of a general release of claims; or (f) any other terms or

conditions which are not explicitly stated in this Decree.

      27.    In the event of non-payment, it is acknowledged that the monetary

relief agreed to herein is a debt owed to and collectible by the United States

Government, notwithstanding that Intervenors are the ultimate beneficiary of the

agreed monetary relief.

      28.    Within ten (10) days after entry of this Decree, Defendants shall

provide a letter of apology to L.V. in the form attached as Exhibit C.




                                                                            Page 14 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 15 of 22 - Page ID # 422




                              IV. ENFORCEMENT

      29.    To ensure compliance with this Decree, the EEOC may, with seven (7)

days prior written notice to Defendants, conduct interviews and review documents

and files related to the requirements of this Decree.

      30.    If the EEOC determines that Defendants have not complied with the

terms of this Decree, the EEOC shall provide written notification to Defendants of

the alleged breach before seeking enforcement relief from the Court.

             V.         TERM, SCOPE AND EFFECT OF DECREE

      31.    This Decree shall be in effect for five (5) years from the date it is

entered by the Court.

      32.    The terms of this Decree shall apply to all El Vallarta restaurant

locations existent at the time of entry of the Decree (Gretna, NE; LaVista, NE; and

Blair, NE) and any other restaurant or business owned in whole or in part by Betsy

Mata during the term of the Decree.

      33.    The Court shall retain jurisdiction over this matter for the duration of

this Decree for purposes of compliance and enforcement.

      34.    Defendants shall provide a copy of this Decree to their current

corporate officers and to any entity that proposes to acquire or merge with

Defendant(s) prior to acquisition or merger.

      35.    Upon petition by a party, the Court may extend the term of this

Decree.




                                                                            Page 15 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 16 of 22 - Page ID # 423




      36.    By entering this Decree, the parties do not intend to resolve any

charges of discrimination currently pending before the Commission other than the

charges that created the procedural foundation for the complaint in this case,

Jennifer Villafuerte, as next friend of L.V., Charge Nos. 563-2017-02106, 563-2017-

02109 and 563-2017-02110.

      37.    Each party will bear its own costs and fees.




 April 22, 2021
__________________________                    ____________________________________
Date                                          UNITED STATES DISTRICT JUDGE
                                              BRIAN C. BUESCHER




                                                                         Page 16 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 17 of 22 - Page ID # 424




                                                                  Page 17 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 18 of 22 - Page ID # 425

                                   EXHIBIT A

This Notice is being posted as part of the remedy agreed to pursuant to a
Consent Decree between El Vallarta and the Equal Employment
Opportunity Commission.

            SEXUAL HARASSMENT IS NOT TOLERATED HERE

            Sexual harassment includes:

            •      a threat of dismissal or other unfavorable action unless the
                   individual provides sexual favors;
            •      an agreement or bargain that any individual will provide sexual
                   favors for better working conditions or other reward of any kind;
            •      discussing sexual activities;
            •      telling off-color jokes;
            •      unnecessary or unwelcome touching;
            •      commenting on physical attributes;
            •      displaying sexually suggestive pictures;
            •      using demeaning or inappropriate terms;
            •      using indecent gestures;
            •      sabotaging the victim’s work;
            •      engaging in hostile physical conduct;
            •      granting job favors to those who participate in consensual sexual
                   activity;
            •      using crude and offensive language.

      El Vallarta supports and will obey all Federal laws and will not take any
            action against employees because they have complained of
            discrimination or filed a charge with the EEOC.

      El Vallarta will not accept sexual harassment by or against any employee, or
            someone who had applied to be an employee.

      El Vallarta will not tolerate retaliation against any employee because an
            employee reports, protests or opposes any employment practice which
            is believed by such employee to be unlawful under Federal law.

Employees should feel free to report instances of discrimination to attorney
Meredith Berwick at the Equal Employment Opportunity Commission, (314) 798-
1909, meredith.berwick@eeoc.gov. For more information about discrimination and
how to file a report with the EEOC go to www.eeoc.gov.


                                             Betsy Mata, Owner




                                                                        Page 18 of 22
    8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 19 of 22 - Page ID # 426




      Federal law makes it illegal to treat any worker differently because of your
                                           RACE
                                    NATIONAL ORIGIN
                                          COLOR
                                         RELIGION
                               SEX INCLUDING PREGNANCY
                                        DISABILITY
                                             OR
                                    AGE (40 AND OVER)
It is also illegal to treat someone who applies for a job differently because of one of these
                                          reasons.

   Your employer or boss cannot treat you differently because of your race, sex, age,
   disability, color, national origin, or religion, whether in hiring, firing, promotion,
   pay, or any other terms of employment.

   Your boss or employer also cannot treat you differently because you have filed a
   complaint of discrimination or opposed practices you believe are unlawful or that
   treat employees differently on the basis of race, national origin, color, religion, sex,
   disability or age (forty and over).

   El Vallarta supports and will obey all Federal laws and will not take any action
   against employees because they have complained of discrimination or filed a charge
   with the EEOC.

      Employees should feel free to report instances of discrimination to the
                 Equal Employment Opportunity Commission,
               Trial Attorney Meredith Berwick, (314) 798-1909,
                          meredith.berwick@eeoc.gov.
                    For more information about discrimination
                                         and
                      how to file a report with the EEOC go to
                                   www.eeoc.gov.


                                                   _____________________________
                                                   Betsy Mata, Owner




                                                                                Page 19 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 20 of 22 - Page ID # 427


                                 EXHIBIT B




                                                                  Page 20 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 21 of 22 - Page ID # 428




                                                                  Page 21 of 22
8:18-cv-00522-BCB-SMB Doc # 100 Filed: 04/22/21 Page 22 of 22 - Page ID # 429




                                     EXHIBIT C



Besty Mata, on behalf of Defendants, states the following to the Villafuerte family, “I
am sorry for what you had to go through.”




                                                      Betsy Mata




                                                                           Page 22 of 22
